Filed 2/4/13




           IN THE SUPREME COURT OF CALIFORNIA


APPLE INC.,                          )
                                     )
           Petitioner,               )
                                     )                             S199384
           v.                        )
                                     )                       Ct.App. 2/8 B238097
THE SUPERIOR COURT OF LOS            )
ANGELES COUNTY,                      )                       Los Angeles County
                                     )                     Super. Ct. No. BC463305
           Respondent;               )
                                     )
DAVID KRESCENT,                      )
                                     )
           Real Party in Interest.   )
 ___________________________________ )


        The Song-Beverly Credit Card Act of 1971 (Credit Card Act) governs the issuance
and use of credit cards. (Civ. Code, § 1747 et seq.; all further statutory references are to
the Civil Code unless otherwise indicated.) One of its provisions, section 1747.08,
prohibits retailers from ―[r]equest[ing], or requir[ing] as a condition to accepting the
credit card as payment . . . , the cardholder to write any personal identification
information upon the credit card transaction form or otherwise.‖ (§ 1747.08, subd. (a)
(hereafter section 1747.08(a)).) It also prohibits retailers from requesting or requiring the
cardholder ―to provide personal identification information, which the [retailer] . . . writes,
causes to be written, or otherwise records upon the credit card transaction form or
otherwise,‖ and from ―[u]tiliz[ing] . . . a credit card form which contains preprinted
spaces specifically designed for filling in any personal identification information of the


                                              1
cardholder.‖ (Ibid.) In Pineda v. Williams-Sonoma Stores, Inc. (2011) 51 Cal.4th 524
(Pineda), we considered whether section 1747.08 is violated when a retailer requests and
records a customer‘s ZIP code during a credit card transaction. Relying on the statute‘s
language, legislative history, and purpose, we concluded that a ZIP code constitutes
―personal identification information‖ within the meaning of the statute and that the Credit
Card Act forbids a retailer from requesting or recording such information. (Pineda, at
pp. 527–528.)
       Like Pineda, this case involves an asserted violation of section 1747.08. David
Krescent, the plaintiff in this case, alleged in his complaint that defendant Apple Inc.
requested or required him to provide his address and telephone number as a condition of
accepting his credit card as payment. However, unlike Pineda, which concerned the
purchase of a physical product at a traditional ―brick-and-mortar‖ business, this case
concerns the purchase of an electronic download via the Internet. We must resolve
whether section 1747.08 prohibits an online retailer from requesting or requiring personal
identification information from a customer as a condition to accepting a credit card as
payment for an electronically downloadable product. Upon careful consideration of the
statute‘s text, structure, and purpose, we hold that section 1747.08 does not apply to
online purchases in which the product is downloaded electronically.
       Our dissenting colleagues warn that today‘s decision ―relegate[s] to the dust heap‖
the ― ‗robust‘ consumer protection . . . at the heart of section 1747.08‖ (dis. opn. by
Kennard, J., post, at p. 6) and represents a ―major loss for consumers‖ (id. at p. 1) that
―leaves online retailers free to collect and use the personal identification information of
credit card users as they wish‖ (dis. opn. by Baxter, J., post, at p. 1). These ominous
assertions, though eye-catching, do not withstand scrutiny. As we explain, existing state
and federal laws provide consumers with a degree of protection against unwanted use or
disclosure of personal identification information. The Legislature may believe these
measures are inadequate and, if so, may enact additional protections. Or the Legislature

                                              2
may believe that existing laws, together with market forces reflecting consumer
preferences, are sufficient. It is not our role to opine on this important policy issue. We
merely hold that section 1747.08 does not govern online purchases of electronically
downloadable products because this type of transaction does not fit within the statutory
scheme.
                                             I.
       Because this case comes to us following summary denial of a writ of mandate after
the denial of a demurrer, we assume as true all facts alleged in the operative complaint.
(Sheehan v. San Francisco 49ers, Ltd. (2009) 45 Cal.4th 992, 996.) Petitioner Apple Inc.
(Apple), defendant below, operates an Internet Web site and an online iTunes store
through which it sells digital media such as downloadable audio and video files. In June
2011, plaintiff below, David Krescent, sued Apple on behalf of himself and a putative
class of similarly situated individuals for alleged violations of section 1747.08.
Specifically, Krescent alleged that he purchased media downloads from Apple on various
occasions and that, as a condition of receiving these downloads, he was required to
provide his telephone number and address in order to complete his credit card purchase.
He further alleged that Apple records each customer‘s personal information, is not
contractually or legally obligated to collect a customer‘s telephone number or address in
order to complete the credit card transaction, and does not require a customer‘s telephone
number or address for any special purpose incidental but related to the individual credit
card transaction, such as shipping or delivery. Although he alleged that ―the credit card
transaction would be permitted to proceed‖ without any personal identification
information, Krescent also contended that ―even if the credit card processing company or
companies required a valid billing address and [credit card identification number], under
no circumstance would [plaintiff‘s] telephone number be required to complete his
transaction, that is, under no circumstance does [Apple] need [plaintiff‘s] phone number
in order to complete a [media] download transaction.‖

                                              3
       In September 2011, Apple filed a demurrer, arguing that the Credit Card Act does
not apply to online transactions and that deciding otherwise would undermine the
prevention of identity theft and fraud. After a hearing, the trial court overruled the
demurrer. The court noted that ―the Act itself is silent on exempting online credit card
transactions from its purview (and otherwise does not address online credit card
transactions specifically).‖ While acknowledging that Apple‘s ―assertions with respect to
preventing fraud have definite appeal (a problem which the Court acknowledges is
widespread in credit transactions generally, and in online credit card transactions
specifically),‖ the trial court said it ―is not prepared, at the pleading stage, to read the
[Credit Card] Act as completely exempting online credit transactions from its reach.‖
The court also found, pursuant to Code of Civil Procedure section 166.1, that appellate
resolution of the issue might materially assist the resolution of the litigation.
       Apple filed a petition for writ of mandate seeking review of the trial court‘s order,
which the Court of Appeal summarily denied. We granted Apple‘s petition for review
and ordered the trial court to show cause why the relief sought in the petition for writ of
mandate should not be granted.
                                               II.
       We review de novo questions of statutory construction. In doing so, ― ‗our
fundamental task is to ―ascertain the intent of the lawmakers so as to effectuate the
purpose of the statute.‖ ‘ ‖ (Mays v. City of Los Angeles (2008) 43 Cal.4th 313, 321.) As
always, we start with the language of the statute, ―giv[ing] the words their usual and
ordinary meaning [citation], while construing them in light of the statute as a whole and
the statute‘s purpose [citation].‖ (Pineda, supra, 51 Cal.4th at pp. 529–530.)
                                               A.
       We begin with the text of the statute. Section 1747.08(a) provides: ―Except as
provided in subdivision (c), no person, firm, partnership, association, or corporation that
accepts credit cards for the transaction of business shall do any of the following: [¶] (1)

                                                4
Request, or require as a condition to accepting the credit card as payment in full or in part
for goods or services, the cardholder to write any personal identification information
upon the credit card transaction form or otherwise. [¶] (2) Request, or require as a
condition to accepting the credit card as payment in full or in part for goods or services,
the cardholder to provide personal identification information, which the person, firm,
partnership, association, or corporation accepting the credit card writes, causes to be
written, or otherwise records upon the credit card transaction form or otherwise. [¶] (3)
Utilize, in any credit card transaction, a credit card form which contains preprinted spaces
specifically designated for filling in any personal identification information of the
cardholder.‖ Section 1747.08, subdivision (b) (hereafter section 1747.08(b)) defines
― ‗personal identification information‘ ‖ as ―information concerning the cardholder, other
than information set forth on the credit card, and including, but not limited to, the
cardholder‘s address and telephone number.‖
       The prohibitions codified in section 1747.08(a) are subject to various exceptions
set forth in section 1747.08, subdivision (c) (hereafter section 1747.08(c)). Subdivision
(c) provides that the requirements of subdivision (a) do not apply to ―[c]ash advance
transactions‖ or ―[i]f the credit card is being used as a deposit to secure payment in the
event of default . . . or other similar occurrence.‖ (§ 1747.08(c)(1), (2).) Nor do the
requirements of subdivision (a) apply if the person, firm, partnership, association, or
corporation accepting the credit card ―is contractually obligated to provide personal
identification information in order to complete the credit card transaction‖; ―uses the Zip
Code information solely for prevention of fraud, theft, or identity theft‖ in a ―sales
transaction at a retail motor fuel dispenser or retail motor fuel payment island automated
cashier‖; or ―is obligated to collect and record the personal identification information by
federal or state law or regulation.‖ (§ 1747.08(c)(3)(A)–(C).) Personal identification
information may also be collected if it ―is required for a special purpose incidental but
related to the individual credit card transaction, including, but not limited to, information

                                              5
relating to shipping, delivery, servicing, or installation of the purchased merchandise, or
for special orders.‖ (§ 1747.08(c)(4).)
       Finally, section 1747.08, subdivision (d) (hereafter section 1747.08(d)) provides
the following general qualification to the statute‘s requirements: ―This section does not
prohibit any person, firm, partnership, association, or corporation from requiring the
cardholder, as a condition to accepting the credit card as payment in full or in part for
goods or services, to provide reasonable forms of positive identification, which may
include a driver‘s license or a California state identification card, or where one of these is
not available, another form of photo identification, provided that none of the information
contained thereon is written or recorded on the credit card transaction form or otherwise.
If the cardholder pays for the transaction with a credit card number and does not make the
credit card available upon request to verify the number, the cardholder‘s driver‘s license
number or identification card number may be recorded on the credit card transaction form
or otherwise.‖
       At the outset, we observe that the text of section 1747.08 makes no reference to
online transactions or the Internet. This is not surprising because former section 1747.8,
section 1747.08‘s predecessor, was enacted in 1990 (Stats. 1990, ch. 999, § 1, p. 4191),
before the privatization of the Internet (see Frischmann, Privatization and
Commercialization of the Internet Infrastructure: Rethinking Market Intervention into
Government and Government Intervention into the Market (2001) 2 Colum. Sci. & Tech.
L.Rev. 1, 20) and almost a decade before online commercial transactions became
widespread (see, e.g., McDonough v. Toys “R” Us, Inc. (E.D.Pa. 2009) 638 F.Supp.2d
461, 468).
       Although section 1747.08 does not explicitly reference online transactions, both
parties maintain that the Legislature‘s intent is apparent from the plain meaning of the
statute‘s terms. Krescent contends that the language of section 1747.08(a) ―must be read
as an all-inclusive prohibition on every businesses [sic] regardless of the form of the

                                              6
transaction.‖ According to Krescent, in directing the statutory prohibition at any ―person,
firm, partnership, association, or corporation that accepts credit cards for the transaction
of business‖ (§ 1747.08(a)), the Legislature intended to include all retailers without
exception. If the Legislature intended to exempt online retailers, he contends, it could
have done so.
       Apple, on the other hand, argues that the first sentence of section 1747.08(a) must
be construed in light of other language in the statute indicating that the Legislature had in
mind only in-person business transactions. For example, section 1747.08(a)(1) prohibits
a retailer from requesting or requiring a ―cardholder to write any personal identification
information upon the credit card transaction form or otherwise.‖ (Italics added.) Section
1747.08(a)(2) prohibits a retailer from requesting or requiring the cardholder to provide
such information, which the retailer ―writes, causes to be written, or otherwise records
upon the credit card transaction form or otherwise.‖ (Italics added.) And section
1747.08(a)(3) prohibits the retailer from utilizing ―a credit card form which contains
preprinted spaces.‖ (Italics added.) Apple says the terms ―write‖ and ―forms‖ imply, by
their physicality, that section 1747.08 applies only to in-person transactions. Apple
further argues that the definition of ―credit card‖ in section 1747.02 — ―any card, plate,
coupon book, or other single credit device existing for the purpose of being used from
time to time upon presentation to obtain money, property, labor, or services on credit‖ —
indicates that the Legislature contemplated only those transactions in which the card is
physically presented or displayed to the retailer. (§ 1747.02, subd. (a), italics added.)
       We think the text of section 1747.08(a) alone is not decisive on the question
before us. The statutory language suggests that the Legislature, at the time it enacted
former section 1747.8, did not contemplate commercial transactions conducted on the
Internet. But it does not seem awkward or improper to describe the act of typing
characters into a digital display as ―writing‖ on a computerized ―form.‖ In construing
statutes that predate their possible applicability to new technology, courts have not relied

                                              7
on wooden construction of their terms. Fidelity to legislative intent does not ―make it
impossible to apply a legal text to technologies that did not exist when the text was
created. . . . Drafters of every era know that technological advances will proceed apace
and that the rules they create will one day apply to all sorts of circumstances they could
not possibly envision.‖ (Scalia & Garner, Reading Law: The Interpretation of Legal
Texts (2012) pp. 85–86.)
       For example, in O’Grady v. Superior Court (2006) 139 Cal.App.4th 1423, the
Court of Appeal considered whether an online news magazine constitutes a ―periodical
publication‖ for purposes of California‘s journalism shield law, which was enacted well
before the advent of ―digital magazines.‖ (Id. at p. 1461.) The court considered the
argument that ―the shield law only applies to ‗periodical publications‘ in print, because
that was a common feature of newspapers and magazines at the time the law was
enacted.‖ (Id. at p. 1462.) But the court did not regard that meaning as dispositive,
instead finding the statutory term ambiguous enough to encompass the Web site at issue.
(Id. at pp. 1463–1466.) The court ultimately found the shield law applicable to the Web
site through a careful examination of the Legislature‘s purpose in enacting the statute, not
on the basis of the plain meaning of ― ‗periodical publication.‘ ‖ (Id. at pp. 1462–1463;
see id. at p. 1465 [―Given the numerous ambiguities presented by ‗periodical publication‘
in this context, its applicability must ultimately depend on the purpose of the statute‖].)
       In Ni v. Slocum (2011) 196 Cal.App.4th 1636, 1649 (Slocum), the Court of Appeal
considered ―whether the use of electronic signature qualifies as ‗personally affix[ing]‘ the
signature‖ on an initiative petition as that phrase is used in the Elections Code. (See Elec.
Code, § 100 [―Each signer shall at the time of signing the petition or paper personally
affix his or her signature, printed name, and place of residence . . . .‖].) The county
argued that a signer must ―physically ‗attach[]‘ the signature to the petition by inscribing
it with a writing utensil,‖ whereas the petitioner claimed that the statutory requirement
can be satisfied by ―tracing one‘s signature and address on the face of a smartphone in

                                              8
response to online instructions accompanying a copy of the petition.‖ (Slocum, supra,
196 Cal.App.4th at pp. 1649–1650.) Although the statute was enacted in 1933, long
before electronic signatures existed, the Court of Appeal found ―no reason to reject either
of these definitions solely on the basis of the plain language of the statute.‖ (Id. at
p. 1650; see id. at p. 1652 [―Statutory interpretation must be prepared to accommodate
technological innovation, if the technology is otherwise consistent with the statutory
scheme‖].)
       Rather, the court in Slocum ultimately concluded that an electronic signature
system was ―not entirely consistent with the present statutory scheme for the endorsement
of initiative petitions because . . . electronic signature software deletes the circulator from
the signature collection process‖ by allowing ―voters to gain access to petitions from the
Internet and execute them without the assistance or intervention of a circulator.‖
(Slocum, supra, 196 Cal.App.4th at pp. 1652–1653.) The court explained that the
―Elections Code requires each petition submitted to county election officials to be
accompanied by the declaration of the circulator, attesting to the genuineness of the
signatures on the petition,‖ and that ―the Legislature viewed the participation of the
circulator as a protection against fraud in the collection of signatures.‖ (Id. at p. 1652.)
Thus, the court concluded that ―the electronic signature system is partially incompatible
with the current statutory scheme‖ because it ―eliminates from the signature collection
system one of its primary protections against fraud.‖ (Id. at p. 1653.)
       In this case, as in O’Grady and Slocum, the plain meaning of the statute‘s text is
not decisive. An examination of the statutory scheme as a whole is necessary to
determine whether it is applicable to a transaction made possible by technology that the
Legislature did not envision.
                                              B.
       We recently considered the history and purpose of the Credit Card Act in Pineda,
supra, 51 Cal.4th 524. There we said ―[t]he statute‘s overriding purpose was to ‗protect

                                               9
the personal privacy of consumers who pay for transactions with credit cards.‘ ‖ (Id. at p.
534, quoting Assem. Com. on Finance and Ins., Analysis of Assem. Bill No. 2920 (1989–
1990 Reg. Sess.) as amended Mar. 19, 1990, p. 2.) Specifically, the Legislature ―sought
to address the misuse of personal identification information for, inter alia, marketing
purposes, and found that there would be no legitimate need to obtain such information
from credit card customers if it was not necessary to the completion of the credit card
transaction.‖ (Absher v. AutoZone, Inc. (2008) 164 Cal.App.4th 332, 345, quoted in
Pineda, at p. 535.) ―To protect consumers, the Legislature sought to prohibit businesses
from ‗requiring information that merchants, banks or credit card companies do not
require or need.‘ ‖ (Pineda, at p. 534, quoting Assem. Com. on Finance and Ins.,
Analysis of Assem. Bill No. 2920 (1989–1990 Reg. Sess.) as amended Mar. 19, 1990,
p. 2.)
         While it is clear that the Legislature enacted the Credit Card Act to protect
consumer privacy, it is also clear that the Legislature did not intend to achieve privacy
protection without regard to exposing consumers and retailers to undue risk of fraud. The
legislative history shows that the Legislature enacted the statute‘s prohibitions only after
carefully considering and rejecting the possibility that the collection of personal
identification information by brick-and-mortar retailers could serve a legitimate purpose
such as fraud prevention. In particular, the Senate Judiciary Committee considered the
standard procedure followed by brick-and-mortar retailers in the 1990s to verify the
identity of credit card users — which included ―verify[ing] the identification of the
cardholder by comparing the signature on the credit card transaction form with the
signature on the back of the card‖ and ―contact[ing] the credit card issuer‘s authorization
center [to] obtain approval‖ for sales above a specified ―floor limit‖ — and concluded
that the collection of personal identification information was not a necessary step in that
procedure. (Sen. Judiciary Com., Analysis of Assem. Bill No. 2920 (1989–1990 Reg.
Sess.) as amended June 27, 1990, p. 3.) This finding supported the Legislature‘s

                                               10
judgment that brick-and-mortar retailers in the 1990s had no genuine need to collect
personal identification information and would instead use such information primarily for
unsolicited marketing. (See id. at pp. 3–4 [noting that the ―problem‖ the bill was
designed to address was retailers‘ practice of leading consumers ―to mistakenly believe
that [personal identification information] is a necessary condition to complete the credit
card transaction, when, in fact, it is not‖ and ―acquir[ing] this additional personal
information for their own business purposes — for example, to build mailing or
telephone lists which they can subsequently use for their own in-house marketing efforts,
or sell to direct-mail or tele-marketing specialists, or to others‖]; id. at pp. 5–7
[explaining that retailers had no genuine need for personal identification information to
address problems such as billing errors, lost credit cards, and product problems].) We
cannot assume that the Legislature, had it confronted a type of transaction in which the
standard mechanisms for verifying a cardholder‘s identity were not available, would have
made the same policy choice as it did with respect to transactions in which it found no
tension between privacy protection and fraud prevention.
       Further, the Legislature in 1991 ―added a provision (former § 1747.8, subd. (d))
. . . substantially similar to the subdivision (d) now in section 1747.08, permitting
businesses to require cardholders to provide identification so long as none of the
information contained thereon was recorded.‖ (Pineda, supra, 51 Cal.4th at p. 535, citing
Stats. 1991, ch. 1089, § 2, p. 5042.) The adoption of this provision was described as ―a
clarifying, nonsubstantive change.‖ (State and Consumer Services Agency, Enrolled Bill
Rep. on Assem. Bill No. 1477 (1991–1992 Reg. Sess.) Sept. 9, 1991, p. 3.) As
previously noted, section 1747.08(d) makes clear that nothing in the statute prevents
retailers from requiring customers to provide positive identification — ―which may
include a driver‘s license or a California state identification card, or where one of these is
not available, another form of photo identification‖ — as a condition of accepting a credit
card as payment. In addition, although section 1747.08(d) generally prohibits a retailer

                                               11
from recording information contained on a customer‘s photo identification card, a retailer
may record the customer‘s driver‘s license number or similar information when the
customer does not make the credit card available for verification, presumably so that the
customer may be identified and located in the event of a problem with the use of the
credit card. Section 1747.08(d) shows that while the Legislature indeed sought to protect
consumer privacy, it did not intend to do so at the cost of creating an undue risk of credit
card fraud. Rather, section 1747.08(d) demonstrates the Legislature‘s intent to permit
retailers to use and even record personal identification information when necessary to
combat fraud and identity theft — objectives that not only protect retailers but also
promote consumer privacy.
       The safeguards against fraud that are provided in section 1747.08(d) are not
available to the online retailer selling an electronically downloadable product. Unlike a
brick-and-mortar retailer, an online retailer cannot visually inspect the credit card, the
signature on the back of the card, or the customer‘s photo identification. Thus, section
1747.08(d) — the key antifraud mechanism in the statutory scheme — has no practical
application to online transactions involving electronically downloadable products. We
cannot conclude that if the Legislature in 1990 had been prescient enough to anticipate
online transactions involving electronically downloadable products, it would have
intended section 1747.08(a)‘s prohibitions to apply to such transactions despite the
unavailability of section 1747.08(d)‘s safeguards.
       Krescent‘s complaint reinforces our conclusion insofar as it failed to allege that
Apple does not require any personal identification information to verify the identity of
the credit card user. His complaint merely alleged that ―the credit card transaction would
be permitted to proceed without any further information‖ and that Apple ―is not
contractually obligated to provide a consumer‘s telephone number and/or address in order
to complete the credit card transaction,‖ thereby rendering inapplicable the exception set
forth in section 1747.08(c)(3)(A). Even if credit card transactions may proceed without

                                             12
any personal identification information under the contractual terms that bind retailers and
credit card companies, the fact remains that the Legislature saw fit to include section
1747.08(d)‘s safeguards against fraud in the statutory scheme. The inclusion of section
1747.08(d), separate and apart from the exception in section 1747.08(c)(3)(A), reflects
the Legislature‘s judgment that consumers and retailers have an interest in combating
fraud that is independent of whatever security measures are (or are not) required by
contracts between retailers and credit card issuers. Consistent with this legislative
judgment, both parties acknowledged at oral argument that retailers often bear the risk of
loss from fraudulent credit card charges.
       In addition, Krescent suggested in his complaint and expressly conceded at oral
argument that Apple may need at least a valid billing address, if not a telephone number,
to verify the credit card. However, according to Krescent‘s own allegations, there would
be no way for Apple to collect this information under the statute. As noted, Krescent
alleged that Apple is neither contractually nor legally obligated to collect such
information; hence, the exceptions in section 1747.08(c)(3)(A) and (C) do not apply.
Krescent also alleged that Apple does not require a customer‘s address for a special
purpose incidental but related to the credit card transaction, such as shipping, because the
product is electronically downloadable; hence, the exception in section 1747.08(c)(4)
does not apply. Likewise, the exceptions concerning motor fuel retailers, cash advance
transactions, and transactions in which a credit card is used as a form of security have no
applicability to this case. (§ 1747.08(c)(1), (2), (3)(B).)
       At oral argument, Krescent suggested that Apple might be able to collect a
customer‘s billing address as a ―reasonable form[] of positive identification‖ under
section 1747.08(d). But section 1747.08(b) includes ―the cardholder‘s address‖ as a type
of personal identification information retailers are forbidden to collect. Moreover,
Krescent‘s view cannot be squared with the full text of section 1747.08(d), which says
retailers may require the cardholder ―to provide reasonable forms of positive

                                              13
identification, which may include a driver‘s license or California state identification card,
or where one of these is not available, another form of photo identification, provided that
none of the information provided thereon is written or recorded on the credit card
transaction form or otherwise.‖ A billing address is not a ―form of photo identification.‖
(See Costco Wholesale Corp. v. Superior Court (2009) 47 Cal.4th 725, 743 [―Under the
principle of statutory construction known as ‗ejusdem generis,‘ the general term
ordinarily is understood as being ‗ ―restricted to those things that are similar to those
which are enumerated specifically‖ ‘ ‖].) And Krescent‘s own complaint alleged that
Apple ―records each consumer‘s personal information, including, but not limited to a
telephone number and address, in line with each credit card transaction, and keeps
records of such personal information.‖ In short, section 1747.08(d) does not permit
Apple to collect a billing address in the course of an online transaction.
       In his brief (but not in his complaint), Krescent argued that requiring a customer to
provide his or her name, credit card number, card expiration date, and credit card
identification number suffices to prevent fraud. But it is clear that the Legislature has
disagreed. A customer‘s name, credit card number, expiration date, and security code are
all apparent to a ―brick-and-mortar‖ retailer on the credit card itself when the card is
presented during an in-person transaction. Yet the Legislature expressly authorized
retailers to request additional information — namely, a driver‘s license, state
identification card, or another form of photo identification — in order to combat fraud.
(§ 1747.08(d).) The Legislature has thus decided that the information on the credit card
is not necessarily sufficient by itself to protect consumers and retailers against fraud.
       Our dissenting colleagues offer various arguments against the conclusion that the
statute, if applied to the online transaction in this case, would prohibit Apple from
collecting information necessary to combat fraud. Justice Kennard cites section
1747.08(c)(3)(A), which allows retailers to collect personal identification information
that they are ―contractually obligated to provide . . . in order to complete the credit card

                                              14
transaction,‖ as one ―layer of protection against fraud.‖ (Dis. opn. by Kennard, J., post,
at p. 7.) But Krescent‘s complaint stated that Apple is not contractually obligated to
collect any such information, and we must accept this allegation as true on demurrer.
(See ante, at p. 13.) Justice Kennard also notes that the second sentence of section
1747.08(d) allows retailers ―to record the number appearing on the buyer‘s driver‘s
license or similar identification.‖ (Dis. opn. by Kennard, J., post, at p. 7.) But the second
sentence of section 1747.08(d) allows a retailer to record such information when a buyer
―pays for the transaction with a credit card number and does not make the credit card
available upon request,‖ presumably so that the buyer may be tracked down if the use of
the credit card number turns out to be improper. This provision contemplates that the
retailer can verify that the driver‘s license or identification card belongs to the buyer;
indeed, section 1747.08(d) makes clear that a driver‘s license or identification card has
significance in this context as a ―form of photo identification.‖ In an online transaction,
even if the retailer were to collect a driver‘s license number, the retailer has no way to
verify that the number corresponds to the person using the credit card number.
       In his dissent, Justice Baxter asserts that we indulge an unwarranted ―factual
assumption — that the personal identification information defendant allegedly demanded
and collected here, i.e., cardholder addresses and telephone numbers, are ‗necessary to
combat fraud and identity theft‘ in online credit card transactions.‖ (Dis. opn. by Baxter,
J., post, at pp. 7–8.) In fact, we do nothing of the sort. We express no view as to what
type of information — whether an address, telephone number, or something else — is
essential to verify a cardholder‘s identity. We hold only that the statutory scheme and
legislative history make clear the Legislature‘s concern that there be some mechanism by
which retailers can verify that a person using a credit card is authorized to do so. No
such mechanism would exist in the context of online purchases of electronically
downloadable products if the statute were read to apply to such transactions. Because the
statutory scheme provides no means for online retailers selling electronically

                                              15
downloadable products to protect against credit card fraud, we conclude that the
Legislature could not have intended section 1747.08 to apply to this type of transaction.
       We have no occasion here to decide whether section 1747.08 applies to online
transactions that do not involve electronically downloadable products or to any other
transactions that do not involve in-person, face-to-face interaction between the customer
and retailer. Our dissenting colleagues contend that section 1747.08 must apply to online
transactions because the Legislature intended it to apply to ―other card-not-present
transactions‖ such as mail order and telephone order (MOTO) transactions. (Dis. opn. by
Baxter, J., post, at pp. 9–10; see dis. opn. by Kennard, J., post, at pp. 4–6.) We express
no view on whether the statute governs mail order or telephone order transactions, as that
issue is not presented and has not been briefed in this case. In any event, even if the
statute does apply to MOTO transactions, we do not think such transactions, which often
involve ―shipping [or] delivery . . . of the purchased merchandise‖ (§ 1747.08(c)(4)), are
readily likened to online purchases of electronically downloadable products with respect
to possible means of preventing or detecting fraud.
                                              III.
       Krescent contends that the text and legislative history of a 2011 amendment to the
Credit Card Act show that section 1747.08 applies to online transactions. As explained
below, we disagree.
       In 2011, the Legislature amended the Credit Card Act to add section
1747.08(c)(3)(B), which provides that the prohibitions of section 1747.08(a) do not apply
if ―[t]he person, firm, partnership, association, or corporation accepting the credit card in
a sales transaction at a retail motor fuel dispenser or retail motor fuel payment island
automated cashier uses the Zip Code information solely for prevention of fraud, theft, or
identity theft.‖ This amendment applies to ―pay-at-the-pump‖ transactions in which no
employee or other seller of the agent is present. (See § 1747.02, subd. (n) [defining
― ‗retail motor fuel dispenser‘ ‖ as ―a device that dispenses fuel . . . , that processes the

                                               16
sale of fuel through a remote electronic payment system, and that is in a location where
an employee or other agent of the seller is not present‖]; § 1747.02, subd. (o) [defining
― ‗retail motor fuel payment island automated cashier‘ ‖ in similar terms].) Krescent
argues that because the 2011 amendment creates a narrow exception for a certain type of
remote transaction, it would have been unnecessary surplusage if the statute was never
intended to apply to remote transactions in the first place. In his view, the 2011
amendment confirms that all retailers, including retailers conducting business remotely,
are governed by the statute.
       The logic of Krescent‘s argument holds only if one assumes that a remote
transaction conducted at a gas station stands on equal footing with an online transaction,
and that by addressing the former in 2011, the Legislature necessarily signaled the
statute‘s applicability to the latter. But there are good reasons to doubt this assumption.
As Apple points out in its brief, ―the customer engaging in a pay-at-the-pump transaction
has physical possession of the card, which must be swiped,‖ and ―is capable of being
seen, either because an employee is at the gas station, or because there is video
surveillance of the pump.‖ Thus, pay-at-the-pump transactions arguably present less risk
of fraud than online transactions because a customer engaged in an online transaction
need not possess a physical card and can complete the transaction in the privacy of his or
her own home. It seems counterintuitive to posit that the Legislature created a fraud
prevention exemption only for pay-at-the-pump retailers while leaving online retailers
unprotected, when online retailers — a multibillion-dollar industry by the year 2011 —
have at least as much if not more need for an exemption to protect themselves and
consumers from fraud.




                                             17
         The more logical inference is that the Legislature did not address pay-at-the-pump
transactions in 2011 against the backdrop of the statute‘s applicability to all remote
transactions, including online transactions, but rather that the Legislature addressed pay-
at-the-pump transactions against the backdrop of the statute‘s applicability to in-person
transactions at ordinary brick-and-mortar retailers, the paradigmatic type of transaction
addressed by the statute‘s text. Compared to ordinary brick-and-mortar retailers, gas
stations with payment island automated cashiers may indeed have heightened fraud
concerns, and it would make sense for the Legislature to grant them more leeway to
record personal identifying information. Indeed, the 2011 amendment supports the view
that the Legislature‘s policy behind the statute has been, and continues to be, to protect
consumer privacy without putting retailers in the position of having to accept credit card
payments when they are unable to confirm that the person using the card is authorized to
do so.
         We acknowledge that the legislative history of the 2011 amendment contains some
indications that appear to support Krescent‘s position. The gas station exemption became
law with the passage of Assembly Bill No. 1219 (2011–2012 Reg. Sess.). One version of
the bill proposed to ―amend the Song-Beverly Credit Card Act in a manner that would
restrict its application to instances in which a card is ‗physically presented‘ to a retailer,
apparently with the intent of allowing retailers to collect personal information for fraud
prevention purposes where the card is not physically presented, as in an on-line or other
electronic transaction.‖ (Assem. Com. on Judiciary, Analysis of Assem. Bill No. 1219
(2011–2012 Reg. Sess.) as amended May 4, 2011, p. 1, italics omitted.) In reviewing this
version, the Assembly Committee on Judiciary concluded it ―sweeps too broadly in
effectively removing on-line and telephonic transactions from the scope of the existing
law‘s protection.‖ (Ibid., italics omitted.) Because ―this was not the bill‘s intent‖
according to its sponsor, the committee said it ―strongly recommends that this language
come out of the bill.‖ (Id. at p. 5, underlining omitted.) Consistent with that

                                              18
recommendation, Assembly Bill No. 1219 (2011–2012 Reg. Sess.) was enacted without
the restrictive language. (§ 1747.08, as amended by Stats. 2011, ch. 690; see also Sen.
Judiciary Com., Analysis of Assem. Bill No. 1219 (2010-2011 Reg. Sess.) as amended
June 22, 2011, p. 2.) As passed, the bill provided a specific exemption for automated
cashiers at gas stations.
       For several reasons, however, we do not find this legislative history persuasive on
the meaning of section 1747.08 as enacted in 1990. First, ―[t]he declaration of a later
Legislature is of little weight in determining the relevant intent of the Legislature that
enacted the law.‖ (Peralta Community College Dist. v. Fair Employment & Housing
Com. (1990) 52 Cal.3d 50, 52). This is especially true where, as here, ―a gulf of decades
separates the two [legislative] bodies.‖ (Western Security Bank v. Superior Court (1997)
15 Cal.4th 232, 244.) We thus give little weight to the views of the Legislature of 2011
as to what the Legislature of 1990 intended.
       Second, ―[u]npassed bills, as evidences of legislative intent, have little value.‖
(Dyna-Med, Inc. v. Fair Employment & Housing Com. (1987) 43 Cal.3d 1379, 1396).
Although plaintiff contends that the never-enacted provisions were premised on the
Legislature‘s understanding that section 1747.08 applies to online transactions, the
Legislature‘s decision not to enact those provisions plausibly supports the opposite
inference: the Legislature may have concluded that it was unnecessary to remove online
transactions from the statute‘s coverage because such transactions were never covered by
the statute in the first place.
       Third, the legislative history on whether the statute applies to online transactions is
conflicting. For example, when the 2011 amendment was first proposed, a federal district
court had already ruled in Saulic v. Symantec Corp. (C.D.Cal. 2009) 596 F.Supp.2d 1323
that section 1747.08 does not apply to online transactions, and ―the Legislature is deemed
to be aware of existing laws and judicial decisions in effect at the time legislation is
enacted and to have enacted and amended statutes ‗ ―in the light of such decisions as have

                                              19
a direct bearing upon them.‖ ‘ ‖ (People v. Overstreet (1986) 42 Cal.3d 891, 897.) In
addition, an Assembly analysis of proposed Senate amendments noted that ―this bill
simply creates an express exemption in current law from the prohibition on collecting zip
code information in a retail credit card transaction at a motor fuel dispenser so long as the
zip code information is used to prevent fraud, theft or identity theft,‖ an exemption that
―the courts may determine in current litigation . . . always existed.‖ (Assem. Floor
analysis, Assem. Bill No. 1219 (2011–2012 Reg. Sess.) Sept. 8, 2011, p. 3, italics added.)
Similarly, the sponsor of the unenacted proposal to remove online and telephonic
transactions from the statute‘s coverage indicated that the proposal was ―intended to
clarify existing law.‖ (Assem. Com. on Judiciary, Analysis of Assem. Bill No. 1219
(2011–2012 Reg. Sess.) as amended May 4, 2011, p. 2.)
       Fourth, in contrast to the conflicting evidence and legally dubious inferences from
the 2011 legislative history as to whether the 1990 statute applies to online transactions,
what is clear from the legislative history is that the 2011 amendment was enacted to
address a very specific problem. Our 2011 holding in Pineda, supra, 51 Cal.4th 524, that
a ZIP code constitutes ―personal identification information‖ within the meaning of
section 1747.08(b) applied retroactively to uses of the ZIP code prior to our ruling. The
California Retailers Association, the sponsor of Assembly Bill No. 1219, ―claim[ed] that
about 150 lawsuits [had] been filed against retailers in the wake of the Supreme Court
decision, including against gas stations that collect zip codes for fraud prevention
purposes.‖ (Assem. Com. on Judiciary, Analysis of Assem. Bill No. 1219 (2011–2012
Reg. Sess.) as amended May 4, 2011, p. 1, italics omitted.) The Western States
Petroleum Association argued to the Legislature that ―[w]ithout specific language
expressly exempting fraud prevention, . . . its member companies ‗may face years of
costly litigation.‘ ‖ (Id. at p. 8; see also Assem. Com. on Banking and Finance, Analysis




                                             20
of Assem. Bill No. 1219 (2010–2011 Reg. Sess.) as amended Apr. 25, 2011, p. 2 [―The
need for this bill arises from . . . Pineda v. Williams-Sonoma Stores, Inc. . . .‖].) In
response, the Legislature created an ―express exemption from the prohibition against the
collection and retention of zip code information when the zip code is used solely for
prevention of fraud, theft, or identity theft in a sales transaction at a retail motor fuel
dispenser or retail motor fuel payment island automated cashier.‖ (Assem. Floor
analysis, Assem. Bill No. 1219 (2011–2012 Reg. Sess.) Sept. 8, 2011, p. 1.)
         Thus, the problem the Legislature sought to address in 2011 was a narrow one:
how to deal with lawsuits filed against traditional brick-and-mortar retailers, particularly
gas stations, that had been collecting ZIP codes for years under the mistaken belief that
they were not prohibited from doing so under section 1747.08. Given the Legislature‘s
specific focus, it is not surprising that the Assembly Committee on Judiciary
recommended that the bill be written narrowly, without the use of broad language
unnecessary to address the particular problem faced by gas stations that use automated
cashiers. In sum, we cannot draw any firm conclusion concerning the applicability of
section 1747.08 to online transactions from the legislative history of the 2011 gas station
exemption for the simple reason that the Legislature in 2011 was not presented with that
issue.
                                              IV.
         Finally, the California Online Privacy Protection Act of 2003 (COPPA) shows that
the Legislature knows how to make clear that it is regulating online privacy and that it
does so by carefully balancing concerns unique to online commerce. COPPA provides
that ―[a]n operator of a commercial Web site or online service that collects personally
identifiable information through the Internet about individual consumers residing in
California who use or visit its commercial Web site or online service shall conspicuously
post its privacy policy on its Web site . . . .‖ (Bus. & Prof. Code, § 22575, subd. (a).)
The privacy policy must: ―(1) Identify the categories of personally identifiable

                                               21
information that the operator collects through the Web site or online service about
individual consumers who use or visit its commercial Web site or online service and the
categories of third-party persons or entities with whom the operator may share that
personally identifiable information. [¶] (2) If the operator maintains a process for an
individual consumer who uses or visits its commercial Web site or online service to
review and request changes to any of his or her personally identifiable information that is
collected through the Web site or online service, provide a description of that process.
[¶] (3) Describe the process by which the operator notifies consumers who use or visit its
commercial Web site or online service of material changes to the operator‘s privacy
policy for that Web site or online service. [¶] (4) Identify its effective date.‖ (Bus. &
Prof. Code, § 22575, subd. (b).)
       Although it is theoretically possible to construe COPPA as imposing requirements
on online transactions that go above and beyond the requirements of section 1747.08, we
find no evidence of such a legislative intent. Instead, there is evidence to the contrary.
The Senate Rules Committee‘s third reading analysis of COPPA indicated that this
legislation was necessary because ―[e]xisting law does not directly regulate the privacy
practices of online business entities.‖ (Sen. Rules Com., 3d reading analysis of Assem.
Bill No. 68 (2003-2004 Reg. Sess.) as amended Sept. 3, 2003, p. 2.) The bill‘s author
explained that because ―many consumers refuse to do business online because they have
little protection against abuse,‖ online retailers should be required at least to disclose in
their online privacy policies what personal information may be collected and how it is
used. (Assem. Com. on Business and Professions, Analysis of Assem. Bill No. 68
(2003–2004 Reg. Sess.) as amended Apr. 28, 2003, p. 2; see also Assem. Com. on
Judiciary, Analysis of Assem. Bill No. 68 (2003–2004 Reg. Sess.) as amended Apr. 2,
2003, p. 3 [―Any policy will do. The bill simply requires that an operator have a policy
and then follow it‖].) According to the bill‘s author, this disclosure regime would
―provide[] meaningful privacy protection[] that will help foster the continued growth of

                                              22
the Internet economy.‖ (Assem. Com. on Business and Professions, Analysis of Assem.
Bill No. 68 (2003–2004 Reg. Sess.) as amended Apr. 28, 2003, p. 2.)
       The enactment of COPPA suggests that when the Legislature intends to address
online transactions, it does so unambiguously. In addition, the fact that COPPA enacts
merely a disclosure regime suggests that the Legislature in 2003 sought to proceed
cautiously in regulating online commerce or, at least for the time being, to strike a
different policy balance than the Credit Card Act did in 1990 for the collection of
personally identifiable information.
       COPPA also refutes our dissenting colleagues‘ assertion that today‘s decision will
leave online retailers ―free to require personal identification information as a condition of
credit card acceptance and to use such information for whatever purposes they wish.‖
(Dis. opn. by Baxter, J., post, at p. 12; see dis. opn. by Kennard, J., post, at pp. 1, 6.) As
noted, COPPA requires online retailers to ―conspicuously post‖ their privacy policies, to
disclose ―the categories of personally identifiable information‖ they collect, and to
identify ―the categories of third-party persons or entities with whom [they] may share that
personally identifiable information.‖ (Bus. & Prof. Code, § 22575, subds. (a), (b).) If a
consumer is not satisfied with the policy of a particular retailer, he or she may decline to
purchase a product from that retailer. The Legislature could have reasonably believed
that its disclosure regime creates significant incentives, in light of consumer preferences,
for online retailers to limit their collection and use of personally identifiable information.
       Federal law also provides some degree of protection against the use of personal
identification information for unwanted commercial solicitation. The Telephone
Consumer Protection Act of 1991 (TCPA; Pub.L. No. 102–243 (Dec. 20, 1991) 105 Stat.
2394) was enacted ―to protect the privacy interests of residential telephone subscribers by
placing restrictions on unsolicited, automated telephone calls to the home and to facilitate
interstate commerce by restricting certain uses of facsimile . . . machines and automatic
dialers.‖ (Sen.Rep. No. 102-178, 1st Sess., p. 1, reprinted in 1991 U.S. Code Cong. &

                                              23
Admin. News, p. 1968; see 47 U.S.C. § 227.) ―[T]he TCPA instructs the [Federal
Communications Commission] to issue regulations ‗concerning the need to protect
residential telephone subscribers‘ privacy rights to avoid receiving telephone solicitations
to which they object.‖ (Charvat v. NMP, LLC (6th Cir. 2011) 656 F.3d 440, quoting 47
U.S.C. § 227(c)(1).) ―In 2003, two federal agencies — the Federal Trade Commission
(FTC) and the Federal Communications Commission (FCC) — promulgated rules that
together created the national do-not-call registry. [Citations.] The national do-not-call
registry is a list containing the personal telephone numbers of telephone subscribers who
have voluntarily indicated that they do not wish to receive unsolicited calls from
commercial telemarketers. Commercial telemarketers are generally prohibited from
calling phone numbers that have been placed on the do-not-call registry, and they must
pay an annual fee to access the numbers on the registry so that they can delete those
numbers from their telephone solicitation lists.‖ (Mainstream Mktg. Servs. v. FTC (10th
Cir. 2004) 358 F.3d 1228, 1233–1234, fns. omitted.) Thus, federal legislation limits the
commercial use of customer telephone numbers.
       There can be no doubt that retail commerce has changed dramatically since section
1747.08 was enacted and even since COPPA and the federal TCPA were enacted. In
1990, the idea of computerized transactions involving the sale and purchase of virtual
products was beyond any legislator‘s imagination. Such technology was not even a
twinkle in Steve Jobs‘s eye; at the time, Jobs had just begun to experiment with the
concept of ―interpersonal computing.‖ (New Models of NeXT Computer Lauded; Users,
Analysts Praise Changes in Hardware, Software, Rocky Mountain News (Sept. 23, 1990)
p. B8; see Isaacson, Steve Jobs (2011) pp. 211–237, 293–294 [discussing Jobs‘s
attempted innovations in personal computing during the late 1980s and early 1990s].)
Today, retail ―e-commerce‖ sales in the United States approach $200 billion a year (see
U.S. Census Bur., E-Stats (May 12, 2012) pp. 3–4  [as of Feb. 4, 2013]), and it has been estimated that iTunes

                                            24
alone will generate as much as $13 billion in revenue for Apple in 2013 through the sale
of apps, music, movies, and e-books (see Gobry, Apple Will Generate $13 Billion in
iTunes Revenue in 2013, Says Analyst, Business Insider, July 5, 2011
 [as of Feb. 4,
2013]). Although ―[s]tatutory interpretation must be prepared to accommodate
technological innovation,‖ this is only possible ―if the technology is otherwise consistent
with the statutory scheme.‖ (Slocum, supra, 196 Cal.App.4th at p. 1652.) Having
thoroughly examined section 1747.08‘s text, purpose, and history, we are unable to find
the clarity of legislative intent or consistency with the statutory scheme necessary to
conclude that the Legislature in 1990 intended to bring the enormous yet unforeseen
advent of online commerce involving electronically downloadable products — and the
novel challenges for privacy protection and fraud prevention that such commerce
presents — within the coverage of the Credit Card Act.
       In light of our holding today, the Legislature may wish to revisit the issue of
consumer privacy and fraud prevention in online credit card transactions, just as it
revisited the use of ZIP codes in the wake of our 2011 decision in Pineda. We cast no
doubt on Krescent‘s claim that protecting consumer privacy in online transactions is an
important policy goal, nor do we suggest that combating fraud is as important or
more important than protecting privacy. We express no view on this significant issue
of public policy. Our role is to determine what the Legislature intended by the statute
it enacted. Here the statutory scheme, considered as a whole, reveals that the
Legislature intended to safeguard consumer privacy while also protecting retailers and
consumers against fraud. This accommodation of interests struck by the Legislature
would not be achieved if section 1747.08 were read to apply to online transactions
involving electronically downloadable products. Because we cannot make a square peg




                                             25
fit a round hole, we must conclude that online transactions involving electronically
downloadable products fall outside the coverage of the statute.
                                      CONCLUSION
       For the foregoing reasons, the Court of Appeal‘s judgment summarily denying the
petition for writ of mandate or prohibition is reversed, and the matter is remanded to that
court with directions to issue a writ consistent with this opinion.


                                                         LIU, J.


WE CONCUR: CANTIL-SAKAUYE, C. J.
           WERDEGAR, J.
           CORRIGAN, J.




                                             26
                      DISSENTING OPINION BY KENNARD, J.



       To protect consumer privacy, California statutory law prohibits retail sellers from
recording the personal identification information, such as home addresses and telephone
numbers, of their credit-card-using customers. (Civ. Code,1 § 1747.08, subd. (a).) The
statute does not exempt online sales of downloadable products from this prohibition, and
on its face the statute applies to sales conducted over the Internet just as it does to sales
conducted face-to-face or by mail or telephone. Yet the majority holds that online sales
of downloadable products are not covered by the statute, thus leaving Internet retailers
free to demand personal identification information from their credit-card-using customers
and to resell that information to others. The majority‘s decision is a major win for these
sellers, but a major loss for consumers, who in their online activities already face an ever-
increasing encroachment upon their privacy.
       Unlike the majority, I conclude that the statute means just what it says and
contains no exemption, express or implied, for online sales of downloadable products.
The majority‘s expressed concern that this plain-meaning construction of the statute
leaves online sellers with no way to detect and prevent fraudulent purchases is
unjustified, as I explain.




1      All undesignated statutory references are to the Civil Code.



                                               1
                                                  I
       David Krescent filed a complaint alleging that on four occasions in 2010, he
bought downloadable products from Apple, Inc. (Apple); that he used a credit card to pay
for those products; and that Apple, as a condition of completing those purchases and in
violation of section 1747.08, required him to provide his home address and telephone
number, which he did. Krescent seeks statutory penalties for those alleged violations.
He also seeks certification of a class comprising all individuals who within the year
preceding the filing of the complaint purchased downloadable products from Apple, paid
by credit card, and were required by Apple to give home addresses and telephone
numbers.
       Section 1747.08‘s predecessor was enacted in 1990 as former section 1747.8.
(Stats. 1990, ch. 999, § 1, p. 4191.) The Legislature has since then amended the statute
several times and renumbered it in 2004. (Stats. 2004, ch. 183, § 29, p. 981.) The statute
prohibits sellers from recording their credit-card-using customers‘ ―personal
identification information‖ (§ 1747.08, subd. (a)), such as the cardholder‘s address and
telephone number (§ 1747.08, subd. (b)). It applies to any ―person, firm, partnership,
association, or corporation that accepts credit cards for the transaction of business.‖
(§ 1747.08, subd. (a).)
       Apple filed a demurrer. A demurrer is, in essence, a request that the case be
dismissed because the facts alleged in the complaint are insufficient as a matter of law to
justify any relief. In this situation, ―we review the allegations of the operative complaint
for facts sufficient to state a claim for relief.‖ (C.A. v. William S. Hart Union High
School Dist. (2012) 53 Cal.4th 861, 866.) In support of its demurrer, Apple argued that
section 1747.08 does not apply to Internet transactions, because the Internet as we know
it today did not exist in 1990 when the Legislature enacted the statutory provisions at
issue. Apple contended that the statute contemplates a transaction involving the physical
presentation of a credit card (or something similar) and the recording of data from that


                                              2
card onto a paper credit card transaction form, neither of which is possible in a
transaction done electronically over the Internet.
       In overruling Apple‘s demurrer, the trial court said it was ―not prepared, at the
pleading stage, to read [section 1747.08] as completely exempting online credit
transactions from its reach,‖ thus indicating that any ruling in Apple‘s favor would
require a more developed factual record than what had been presented at that early stage
of the proceedings. Apple petitioned the Court of Appeal for a writ of mandate, which
the court summarily denied. This court then granted Apple‘s petition for review.
                                              II
       Section 1747.08‘s broad language (see p. 2, ante) applies to any ―person, firm,
partnership, association, or corporation that accepts credit cards for the transaction of
business.‖ (§ 1747.08, subd. (a).) Apple comes within that definition. The Legislature
made some express exceptions in the statute (id., subd. (c)), but none pertains to a
categorical exemption for online transactions. Nevertheless, the majority here exempts
online sellers of downloadable products from complying with the statutory prohibition
against a seller‘s recording of the personal identification information of its credit-card-
using customers. The majority reasons that the Legislature could not have intended
section 1747.08 to apply to such online sellers, and it repeatedly emphasizes the novelty
of Internet-based commerce. (See, e.g., maj. opn., ante, p. 11 [―We cannot assume that
the Legislature, had it confronted a type of transaction in which the standard mechanisms
for verifying a cardholder‘s identity were not available, would have made the same policy
choice as it did with respect to transactions in which it found no tension between privacy
protection and fraud prevention.‖]; id., p. 12 [―We cannot conclude that if the Legislature
in 1990 had been prescient enough to anticipate online transactions involving
electronically downloadable products, it would have intended section 1747.08(a)‘s
prohibitions to apply to such transactions despite the unavailability of section
1747.08(d)‘s safeguards.‖]; id., p. 25 [―[W]e are unable . . . to conclude that the

                                              3
Legislature in 1990 intended to bring the enormous yet unforeseen advent of online
commerce involving electronically downloadable products — and the novel challenges
for privacy protection and fraud prevention that such commerce presents — within the
coverage of the Credit Card Act.‖].)
       No significant difference exists between a purchase conducted over the Internet
and one conducted through the mail or by telephone. In both cases, the credit card is not
physically presented to the seller, who nevertheless has limited ways of confirming the
buyer‘s identity. Also, in some mail and telephone sales (as with online sales of
downloadable products) the seller does not need the purchaser‘s mailing address for
shipping purposes. Some examples: when the buyer has a gift sent to a third party‘s
address, or pays for news, entertainment, or other information to be conveyed by
telephone. (See maj. opn., ante, p. 16.) Although modern-day Internet commerce did not
exist in 1990, when the statutory provisions at issue were enacted, by that time mail order
and telephone order transactions (hereafter also referred to as MOTO transactions) were
well established. (See, e.g., Winn, Clash of the Titans: Regulating the Competition
between Established and Emerging Electronic Payment Systems (1999) 14 Berkeley
Tech. L.J. 675, 688 (hereafter Winn) [―decades of MOTO transactions‖ preceded the
advent of Internet commerce].)
       Jane K. Winn (the Charles I. Stone Professor at the University of Washington
School of Law) has written numerous academic publications on electronic commerce and
is considered a leading international authority in that field. In the article cited above,
Professor Winn observes that merchants who accepted credit cards as payment in mail
order and telephone order transactions developed ―sophisticated security systems . . . to
keep fraud and error losses to a minimum‖ (Winn, supra, at p. 688), thus accommodating
the desire of these merchants to conduct business remotely. After the Internet‘s
emergence, the same antifraud practices that had applied to mail order and telephone



                                              4
order transactions were ―transferred [to the Internet] to manage risks with Internet-based
commerce.‖ (Ibid.)
       The Law Revision Commission‘s comment on Evidence Code section 450 allows
reliance on academic publications like Professor Winn‘s article: ―Under the Evidence
Code, as under existing law, courts may consider whatever materials are appropriate in
construing statutes . . . . That a court may consider legislative history, discussions by
learned writers in treatises and law reviews, materials that contain controversial
economic and social facts or findings or that indicate contemporary opinion, and similar
materials is inherent in the requirement that it take judicial notice of the law. In many
cases, the meaning and validity of statutes . . . can be determined only with the help of
such extrinsic aids. . . .‖ (Italics added.)2
       Although Professor Winn‘s factual assertions are not part of the meager record
before us, further development of the factual record could establish those assertions
beyond question. By holding in Apple‘s favor and ending the litigation, the majority
precludes such further development of the record.
       Succinctly put, the similarity between online transactions and mail order or
telephone order transactions belies the majority‘s insistence that its holding exempting
online sellers such as Apple from compliance with section 1747.08 is necessary to protect
these sellers from consumer fraud.

2      I note the majority‘s reliance on assertions of fact in various publications. (See
maj. opn., ante, p. 6, citing Frischmann, Privatization and Commercialization of the
Internet Infrastructure: Rethinking Market Intervention into Government and
Government Intervention into the Market (2001) 2 Colum. Sci. & Tech. L.Rev. 1, 20;
maj. opn., ante, pp. 24-25, citing New Models of NeXT Computer Lauded; Users,
Analysts Praise Changes in Hardware, Software, Rocky Mountain News (Sept. 23, 1990)
p. B8, Isaacson, Steve Jobs (2011) pp. 211–237, 293–294, and Gobry, Apple Will
Generate $13 Billion in iTunes Revenue in 2013, Says Analyst, Business Insider, July 5,
2011  [as of
February 4, 2013].)



                                                5
          The majority‘s focus on fraud protection for sellers is at odds with this court‘s
recent statement in Pineda v. Williams-Sonoma Stores, Inc. (2011) 51 Cal.4th 524 that
section 1747.08‘s ―overriding purpose was to ‗protect the personal privacy of consumers
who pay for transactions with credit cards.‘ [Citation.]‖ (Pineda, supra, at p. 534, italics
added.) That ―robust‖ consumer protection (id. at p. 536), at the heart of section 1747.08,
is now largely relegated to the dust heap. As a result of the majority‘s decision, online
sellers of downloadable products can collect unlimited personal information concerning
their credit-card-using customers and sell that information to, or share it with, other
companies, which, for marketing purposes, can then construct detailed consumer profiles.
The majority concedes that ―[t]he Legislature may believe [existing privacy protections]
are inadequate and, if so, may enact additional protections‖ (maj. opn., ante, p. 2), but the
majority overlooks the fact that the Legislature already did enact additional protections.
It enacted section 1747.08. The majority eviscerates those protections by rejecting the
plain meaning of the statute. The majority‘s policy-driven construction of the statute
contradicts its claim that ―[i]t is not our role to opine on this important policy issue‖ (maj.
opn., ante, p. 3) and ―we express no view on this significant issue of public policy‖ (id.,
p. 25).
          Moreover, application of section 1747.08 to sellers of downloadable products
would not prevent these sellers from taking protective measures against fraud. Because
of the remote nature of the Internet transaction, the buyer cannot physically present a
credit card to the seller. This is why in that situation the seller is expressly permitted
under the second sentence of section 1747.08‘s subdivision (d), added in 1995, to record
the number appearing on the buyer‘s driver‘s license or similar identification.3 And a
different provision of the same statute allows online sellers of downloadable products to

3     This statutory provision indicates that, contrary to the majority‘s assertion, section
1747.08 was intended to apply to remote transactions, not just face-to-face transactions.



                                                6
collect personal identification information about a cardholder if ―contractually obligated‖
to do so (§ 1747.08, subd. (c)(3)(A)), thus providing another layer of protection against
fraud — depending on the terms of the contracts between the seller, the payment
processor, the merchant bank, and the bank that issued the credit card.4
       A final point: The majority states that when the Legislature wants to regulate
online businesses, it must do so expressly, as it did in the California Online Privacy
Protection Act of 2003. (Maj. opn., ante, p. 23.) Under that reasoning, the civil rights
protections of the Unruh Civil Rights Act (§ 51) would not apply to online businesses
because that act does not refer to those businesses expressly; similarly, under the
majority‘s reasoning the Commercial Code would not apply to online businesses because
the code does not mention those businesses expressly.
                                            III
       As noted (see p. 6, ante), this court recently held unanimously that the
Legislature‘s ―overriding‖ purpose in enacting section 1747.08‘s prohibition against a
seller‘s recording of a credit-card-using customer‘s personal identification information
was to protect a consumer‘s right to privacy. (Pineda v. Williams-Sonoma Stores, Inc.,
supra, 51 Cal.4th at p. 534.) Whether to limit or to broaden that right is a power that
belongs exclusively to the Legislature. The majority here trespasses upon the
Legislature‘s domain by going far beyond the statute‘s plain language in order to


4       The majority notes that real party in interest Krescent‘s complaint alleges that
Apple is not contractually obligated to collect personal identification information. (Maj.
opn., ante, p. 15.) True. But the question here is not whether Apple availed itself of the
fraud-prevention provisions that the statute offers; rather, the question is whether the
statute offers some fraud-prevention possibilities. Therefore, that specific allegation of
the complaint is not relevant here. That Apple has voluntarily chosen to do business in a
way that precludes it from using the antifraud provisions that the Legislature has
provided cannot support the majority‘s justification for a general exemption from the
statute.



                                             7
judicially graft upon the statute an exemption for online sellers such as Apple so they
need not comply with section 1747.08. Unlike the majority, I would affirm the Court of
Appeal‘s judgment summarily denying the petition for writ of mandate, thus upholding
the trial court‘s overruling of Apple‘s demurrer.


                                                    KENNARD, J.
WE CONCUR:

BAXTER, J.
JONES, J.*




*      Presiding Justice of the Court of Appeal, First Appellate District, Division Five,
assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                             8
                       DISSENTING OPINION BY BAXTER, J.



       I respectfully dissent.
       Section 1747.08 of the Civil Code1 was enacted to prevent any retailer such as
defendant Apple Inc. from collecting and exploiting the personal identification
information of consumers who use credit cards to make their purchases. Plaintiff‘s
complaint sufficiently states a cause of action under this statute: it alleges that defendant
required and recorded plaintiff‘s address and telephone number as a condition to his
online purchases of electronically downloadable products, and that defendant‘s actions
were not otherwise permitted by the statute. In holding to the contrary, the majority
relies on speculation and debatable factual assumptions to carve out an expansive
exception to section 1747.08 that leaves online retailers free to collect and use the
personal identification information of credit card users as they wish.
                                              I.
       Because this case comes to us on a demurrer, ―we review the allegations of the
operative complaint for facts sufficient to state a claim for relief. In doing so, we treat
the demurrer as admitting all material facts properly pleaded. ‗ ―Further, we give the
complaint a reasonable interpretation, reading it as a whole and its parts in their
context.‖ ‘ [Citations.]‖ (C.A. v. William S. Hart Union High School Dist. (2012) 53
Cal.4th 861, 866.)




1      All further statutory references are to this code unless otherwise indicated.



                                              1
       Plaintiff seeks statutory penalties for defendant‘s alleged violations of section
1747.08, a statute enacted to ― ‗protect the personal privacy of consumers who pay for
transactions with credit cards.‘ ‖ (Pineda v. Williams-Sonoma Stores, Inc. (2011) 51
Cal.4th 524, 534 (Pineda); see Archer v. United Rentals, Inc. (2011) 195 Cal.App.4th
807, 827.) Subdivision (a) of section 1747.08 (section 1747.08(a)) provides: ―Except as
provided in subdivision (c), no person, firm, partnership, association, or corporation that
accepts credit cards for the transaction of business shall do any of the following: [¶] . . .
[¶] (2) Request, or require as a condition to accepting the credit card as payment in full or
in part for goods or services, the cardholder to provide personal identification
information, which the . . . corporation accepting the credit card . . . records upon the
credit card transaction form or otherwise.‖ For purposes of the statute, subdivision (b) of
section 1747.08 (section 1747.08(b)) defines ―personal identification information‖ as
―information concerning the cardholder, other than information set forth on the credit
card, and including, but not limited to, the cardholder‘s address and telephone number.‖
Subdivision (c) of section 1747.08 (section 1747.08(c)) states in pertinent part that
section 1747.08(a) does not apply if, among other things, the person or entity accepting
the credit card is contractually obligated to provide personal identification information in
order to complete the credit card transaction (§ 1747.08(c)(3)(A)), or is obligated by
federal or state law or regulation to collect and record such information
(§ 1747.08(c)(3)(C)), or requires the information ―for a special purpose incidental but
related to the individual credit card transaction, including, but not limited to, information
relating to shipping, delivery, servicing, or installation of the purchased merchandise, or
for special orders‖ (§ 1747.08(c)(4)).
       Plaintiff‘s complaint contains the following allegations, some of which are based
on information and belief. Plaintiff purchased media downloads from defendant on
various occasions in 2010. Defendant‘s Web site would not permit plaintiff to obtain his
purchases by credit card unless he first provided his telephone number and address. Such

                                              2
personal information was not required by the credit card processing company to complete
the transaction. But even if the credit card processing company required a valid billing
address and credit card identification number, under no circumstance would plaintiff‘s
telephone number be required to complete the purchase transaction. Defendant ―records
each consumer‘s personal information, including, but not limited to a telephone number
and address, in line with each credit card transaction, and keeps records of such personal
information.‖ Defendant ―is not contractually obligated to provide a consumer‘s
telephone number and/or address in order to complete the credit card transaction,‖ nor is
defendant required to record such personal information under federal or state law or
regulation or for any incidental purpose such as shipping.
       Assuming the truth of these allegations, they establish that defendant required and
recorded plaintiff‘s personal identification information when plaintiff used his credit card
to make purchases, and that none of the exceptions listed in section 1747.08(c) applied, at
least as to some of the information taken. Accordingly, plaintiff‘s complaint adequately
states a cause of action for violation of section 1747.08.
                                             II.
       The majority implicitly agrees that defendant‘s conduct falls within the plain terms
of section 1747.08(a). (See maj. opn., ante, at p. 7.) The majority holds, however, that
plaintiff was not entitled to protection of his personal identification information because
online credit card purchases of electronically downloadable products are categorically
exempt from the statute‘s application. (Maj. opn., ante, at pp. 2, 12, 26.) Although
recognizing this is a question of statutory construction, the majority reaches a result that
is contrary to the terms, purpose, and legislative history of section 1747.08.
       The rules governing statutory construction are uncomplicated and settled. When
construing a statute, our goal ―is to ascertain the intent of the lawmakers so as to
effectuate the purpose of the statute.‖ (Estate of Griswold (2001) 25 Cal.4th 904, 910.)
We look first to the language of the statute, mindful that the words ― ‗ ―should be given

                                              3
the meaning they bear in ordinary use. [Citations.]‖ ‘ ‖ (Dicampli-Mintz v. County of
Santa Clara (2012) 55 Cal.4th 983, 992.) Judicial construction, and judicially crafted
exceptions, are appropriate only when literal interpretation of a statute would yield
absurd results or implicate due process. (Cassel v. Superior Court (2011) 51 Cal.4th 113,
124; In re C.H. (2011) 53 Cal.4th 94, 107.) Otherwise, a statute ―must be applied in strict
accordance with [its] plain terms.‖ (Cassel, at p. 124.) ― ‗ ―Only when the statute‘s
language is ambiguous or susceptible of more than one reasonable interpretation, may the
court turn to extrinsic aids to assist in interpretation.‖ [Citation.]‘ ‖ (In re Ethan C.
(2012) 54 Cal.4th 610, 627.) Under no circumstance, however, may the court ― ‗under
the guise of construction, rewrite the law or give the words an effect different from the
plain and direct import of the terms used.‘ [Citation.]‖ (Dicampli-Mintz, at p. 992.) In
this regard, the court ― ‗ ―must assume that the Legislature knew how to create an
exception if it wished to do so . . . . [Citation.]‖ ‘ ‖ (Ibid.)
       Section 1747.08(a) contains language broadly stating that ―no person, firm,
partnership, association, or corporation that accepts credit cards‖ shall request or require
the cardholder to provide personal identification information and cause it to be recorded.
Section 1747.08(a) flatly states its proscriptions shall apply ―[e]xcept as provided in
subdivision (c).‖ Section 1747.08(c) lists various business-related reasons for which the
requesting, requiring, or recording of personal identification information does not violate
section 1747.08(a). Virtually all of these exceptions could apply either in online credit
card purchase transactions, or in face-to-face purchase transactions occurring at brick-
and-mortar establishments.2 There is nothing in subdivision (a), (b), or (c) suggesting a


2       E.g., section 1747.08(c)(1) (credit card used as deposit to secure payment); section
1747.08(c)(2) (cash advance transactions); section 1747.08(c)(3)(A) (personal
identification information contractually required to complete the credit card transaction);
section 1747.08(c)(3)(C) (information required by federal or state law or regulation);
                                                                    (footnote continued on next page)


                                                4
literal construction of section 1747.08 would implicate due process or result in absurd
consequences.
        Subdivision (d) of section 1747.08 (section 1747.08(d)) lists one additional
proviso to the statute‘s application. It clarifies that no person or entity subject to the
statutory proscriptions is prohibited ―from requiring the cardholder, as a condition to
accepting the credit card as payment in full or in part for goods or services, to provide
reasonable forms of positive identification,‖ such as a driver‘s license or other form of
photo identification, ―provided that none of the information contained thereon is written
or recorded.‖ (Ibid.) Section 1747.08(d) further provides that if the cardholder uses a
credit card number to pay for the transaction without making the ―card available upon
request to verify the number, the cardholder‘s driver‘s license number or identification
card number may be recorded.‖ Unlike section 1747.08(c), section 1747.08(d) makes no
allowance for the recording of a cardholder‘s address or telephone number. Instead, it
permits retailers to require presentment of reasonable forms of positive identification, and
when the credit card itself is not made available, to write down a license number or other
photo identification card number.
        Had section 1747.08(d) been written to require retailers to demand and visually
inspect a cardholder‘s driver‘s license or other photo identification card as a condition of
accepting a credit card, then one might reasonably infer the proscriptions of section
1747.08(a) could have no application to online credit card transactions given the asserted
impossibility of complying with the statutory commands. As it stands, however, section
1747.08(d) is merely permissive and thus poses no barrier or difficulty to an online



(footnote continued from previous page)

section 1747.08(c)(4) (information necessary for special purpose incidental but related to
the individual credit card transaction, such as shipping, servicing, or installation).



                                               5
retailer‘s compliance with the entirety of the statute. Moreover, section 1747.08(d) does
not, in any event, permit the recording of addresses or telephone numbers for card-not-
present purchases at brick-and-mortar establishments.3 Finally, there is nothing in this or
any other subdivision in section 1747.08 that requires retailers, of any sort, to accept
credit cards for purchases when they deem the risk of fraud or identity theft unacceptable.
Hence, the statutory terms reflect a legislative determination that heightened privacy
interests in personal information such as addresses and telephone numbers outweigh the
necessity or usefulness of such information for any supposed fraud prevention purpose in
card-not-present transactions.
        In sum, applying section 1747.08(a) to online retailers flows logically from the
plain meaning of the statute, is not absurd, and fully promotes the legislative objective to
protect the personal identification information of credit card users against exploitation by
retailers. Under these circumstances, we are bound to construe section 1747.08 ―in strict
accordance with [its] plain terms.‖ (Cassel v. Superior Court, supra, 51 Cal.4th at p.
124.)
        Undeterred by the plain language of section 1747.08, the majority emphasizes the
substantive provisions of section 1747.08 were first enacted ―almost a decade before
online commercial transactions became widespread.‖ (Maj. opn., ante, at p. 6.) From
this the majority posits ―[w]e cannot assume that the Legislature, had it confronted a type
of transaction in which the standard mechanisms for verifying a cardholder‘s identity
were not available, would have made the same policy choice as it did with respect to
transactions in which it found no tension between privacy protection and fraud
prevention.‖ (Id. at p. 11.) The majority views section 1747.08(d) as demonstrating ―the

3      Consistent with this conclusion, the majority concedes ―section 1747.08(d) does
not permit Apple to collect a billing address in the course of an online transaction.‖ (Maj.
opn., ante, at p. 14.)



                                              6
Legislature‘s intent to permit retailers to use and even record personal identification
information when necessary to combat fraud and identity theft‖ (maj. opn., ante, at p. 12),
but finds such provision has no application to online transactions because ―an online
retailer cannot visually inspect the credit card, the signature on the back of the card, or
the customer‘s photo identification‖ (ibid.). According to the majority, the Legislature
did not intend for section 1747.08 to apply to online credit card transactions, ―[b]ecause
the statutory scheme provides no means for online retailers . . . to protect against credit
card fraud . . . .‖ (Maj. opn., ante, at pp. 15-16.)
       Even assuming resort to extrinsic aids is appropriate, the majority bases its
construction of section 1747.08 on two critical, but flawed, assumptions. The first
assumption is that the legislative intent underlying the statute is not limited to protecting
consumer privacy, but also extends to protecting consumers and retailers from ―undue
risk of fraud.‖ (Maj. opn., ante, at p. 10.) The second is a factual assumption — that the
personal identification information defendant allegedly demanded and recorded here, i.e.,
cardholder addresses and telephone numbers, are ―necessary to combat fraud and identity
theft‖ in online credit card transactions. (Maj. opn., ante, at p. 12.) As demonstrated
below, there is no legislative source to support the former assumption, and no factual
basis in the complaint or judicially noticeable materials to support the latter.
       The language of section 1747.08 reflects its underlying purpose is to safeguard
consumer privacy by prohibiting any person or entity from requiring, requesting, or
recording personal identification information when such information is unnecessary to
complete a credit card transaction. That section 1747.08 has no primary antifraud
purpose is demonstrated by its terms: the statute does not purport to require retailers to
take antifraud measures; nor does it condition its protections on a retailer‘s ability to
protect against credit card fraud.
       The legislative history is in accord. As we recently explained in our unanimous
opinion in Pineda, supra, 51 Cal.4th 524, the Legislature enacted the predecessor to

                                               7
section 1747.08 in order ―to provide robust consumer protections by prohibiting retailers
from soliciting and recording information about the cardholder that is unnecessary to the
credit card transaction.‖ (Pineda, at p. 536.) The precise concern prompting the
Legislature‘s action was that retailers were acquiring this additional but unnecessary
personal information ― ‗for their own business purposes — for example, to build mailing
and telephone lists which they can subsequently use for their own in-house marketing
efforts, or sell to direct-mail or tele-marketing specialists, or to others.‘ ‖ (Id. at pp. 534-
535.)4
         Significantly, neither Pineda nor the legislative history itself mentions a legislative
intent to protect retailers from undue risk of fraud. That is not surprising, because the
Legislature enacted the consumer privacy protections with the understanding that a
retailer was not put at risk of loss from fraud, so long as the retailer complied with the
card issuer‘s operating procedures for credit card transactions. (See Dept. of Consumer
Affairs, Enrolled Bill Rep. on Assem. Bill No. 2920 (1989-1990 Reg. Sess.) July 21,
1990, p. 2 (Enrolled Bill Report) [―the credit card issuer guarantees payment to the
retailer if proper procedures are followed (even if the consumer does not pay the credit
card company)‖].) Thus, notwithstanding counsel‘s factual assertions at oral argument
(see maj. opn., ante, at p. 13), the relevant legislative history undercuts the majority‘s
theory that retailer protection was a principal objective of section 1747.08.
         Although the legislative history discloses a concern about credit card fraud, such
concern pertained specifically to the circumstance that recordation of unnecessary
personal information posed a fraud risk to the cardholder, not the retailer, because the
information could be used ―in conjunction with the credit card number to order goods by

4      At this stage in the proceedings, defendant has not filed an answer or given an
explanation as to why it collects the addresses and telephone numbers of cardholders and
what it does with such information.



                                                8
phone or mail and charge it to the cardholder‖ or ―to apply for other sources of credit in
the cardholder‘s name.‖ (Enrolled Bill Rep., supra, at p. 2 [―By the time the subterfuge
is discovered, the consumer‘s credit and credit history could be severely damaged.‖].)
Yet, despite this awareness in 1990 that credit cards were being used to ―order goods by
phone or mail‖ (ibid.), the Legislature provided no exception to section 1747.08‘s
applicability for mail order and telephone order (MOTO) purchases.
          Like retailers that accept credit cards for online purchases, those that accept credit
cards for MOTO transactions have no opportunity to visually inspect a driver‘s license or
other forms of photo identification as allowed by section 1747.08(d). That online and
MOTO retailers appear similarly situated in this regard renders implausible the majority‘s
theory that the Legislature would not have intended ―section 1747.08(a)‘s prohibitions to
apply to [online] transactions despite the unavailability of section 1747.08(d)‘s
safeguards.‖ (Maj. opn., ante, at p. 12.) The majority offers no reason, cogent or
otherwise, why the Legislature, having enacted section 1747.08‘s privacy protections
without an exception for MOTO transactions, would not also contemplate applicability of
the statutory protections to other card-not-present transactions such as those occurring
online.
          The majority additionally views section 1747.08(d) as demonstrating ―the
Legislature‘s intent to permit retailers to use and even record personal identification
information when necessary to combat fraud and identity theft.‖ (Maj. opn., ante, at p.
12, italics added.) But again, neither the language nor the history of section 1747.08
indicates this to be the case, and we may assume the Legislature knew how to create such
an exception had it intended to do so. (Dicampli-Mintz v. County of Santa Clara, supra,
55 Cal.4th at p. 992.) In any event, this matter comes to us on a demurrer, and there is
nothing in the record from which we may discern that both cardholder addresses and
telephone numbers are necessary to combat online fraud and identity theft. Because the
necessity issue is a factual one that appears open to reasonable debate, it seems a

                                                 9
particularly inappropriate basis for sustaining a demurrer and judicially limiting the plain
reach of section 1747.08.
       Finally, the majority views the enactment of the California Online Privacy
Protection Act of 2003 (Bus. & Prof. Code, § 22575 et seq.; COPPA) as signifying that
―when the Legislature intends to address online transactions, it does so unambiguously.‖
(Maj. opn., ante, at p. 23.) This conclusion appears incongruous with the majority‘s
express acknowledgement that courts do not rely on ―wooden construction of [statutory]
terms‖ when ―construing statutes that predate their possible applicability to new
technology.‖ (Id. at pp. 7-8; see also id. at p. 8 [― ‗Drafters of every era know that
technological advances will proceed apace and that the rules they create will one day
apply to all sorts of circumstances they could not possibly envision.‘ ‖]; e.g., O’Grady v.
Superior Court (2006) 139 Cal.App.4th 1423 [holding that petitioners‘ Web sites qualify
as periodical publications under the California reporter‘s shield law].)
       COPPA‘s disclosure requirements do nothing to restrict an online retailer‘s use of
a consumer‘s personal identification information; nor do they prevent the sharing or sale
of such information. True, consumers who are not satisfied with a retailer‘s posted
privacy policy may always decline to purchase the retailer‘s products. But today‘s
decision deprives consumers of section 1747.08‘s additional safeguards, which in
contrast to COPPA make retailers bear the burden of privacy protection. The majority‘s
interpretation of section 1747.08 foists this burden onto consumers, leaving consumers
unable to freely use their credit cards for online purchases without surrendering their
personal identification information.
                                             III.
       Pure and simple, a literal interpretation of section 1747.08 that includes online
credit card transactions within its scope promotes the Legislature‘s intent to scrupulously
protect the privacy of credit card users and is not absurd. This interpretation is also
consistent with our unanimous opinion in Pineda, supra, 51 Cal.4th 524, which

                                             10
recognized that section 1747.08‘s ―overriding purpose was to ‗protect the personal
privacy of consumers who pay for transactions with credit cards‘ ‖ (Pineda, at p. 534)
and ―to provide robust consumer protections by prohibiting retailers from soliciting and
recording information about the cardholder that is unnecessary to the credit card
transaction‖ (id. at p. 536). I see no reason to depart from Pineda‘s conclusion that
protecting consumer privacy is the ―evident purpose of the statute.‖ (Ibid.)
       If defendant and other retailers wish to demonstrate that section 1747.08 is ill-
suited to the online industry because the collection of personal identification information
presently serves a valid antifraud function, they may make their case to the Legislature.
Unlike this court, the Legislature would have the opportunity to take evidence on the
issue, to weigh the antifraud utility of such information against the potential of its misuse
and exploitation, and, if appropriate, to craft a balanced statutory exception that preserves
the privacy interests of consumers while responding to legitimate antifraud and identity
theft concerns of online retailers. Unfortunately, today‘s decision relies on speculation
and debatable factual assumptions to wholly strip online credit card users of the statutory
consumer privacy protections, leaving online retailers free to require personal
identification information as a condition of credit card acceptance and to use such
information for whatever purposes they wish. Rather than fashioning such an expansive
exception to section 1747.08, this court should have given effect to its plain terms and
left it to the Legislature to address defendant‘s claims of competing policy interests.

                                                  BAXTER, J.

WE CONCUR:

KENNARD, J.
JONES, J.*
________________
* Presiding Justice, Court of Appeal, First Appellate District, Division Five, assigned by
the Chief Justice pursuant to article VI, section 6 of the California Constitution.

                                             11
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Apple, Inc. v. Superior Court
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding XXX
Review Granted
Rehearing Granted

__________________________________________________________________________________

Opinion No. S199384
Date Filed: February 4, 2013
__________________________________________________________________________________

Court: Superior
County: Los Angeles
Judge: Carl J. West

__________________________________________________________________________________

Counsel:

Gibson, Dunn & Crutcher, Daniel M. Kolkey, S. Ashlie Beringer, Austin V. Schwing, Timothy W. Loose and Molly
Cutler for Petitioner.

Willenken Wilson Loh & Delgado, William A. Delgado and Eileen M. Ahern for Ticketmaster LLC as Amicus
Curiae on behalf of Petitioner.

Drinker Biddle & Reath, Sheldon Eisenberg and Kristopher Davis for eHarmony, Inc., as Amicus Curiae on behalf
of Petitioner.

Sidley Austin, Mark E. Haddad, David R. Carpetner; Paul Hastings, Thomas P. Brown and Kristin M. Hall for eBay,
Inc., Walmart.com USA, LLC, California Retailers Association and NetChoice as Amici Curiae on behalf of
Petitioner.

No appearance for Respondent.

Schreiber & Schreiber, Edwin C. Schreiber and Eric A. Schreiber for Real Party in Interest.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Daniel M. Kolkey
Gibson, Dunn & Crutcher
555 Mission Street, Suite 3000
San Francisco, CA 94105
(415) 393-8200

Eric A. Schreiber
Schreiber & Schreiber
16501 Ventura Boulevard, Suite 401
Encino, CA 91436-2068
(818) 789-2577